EXHIBIT 10.1


NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT GRANT
 
PURSUANT TO THE TERMS OF THE
 
AMENDED AND RESTATED FRONTIER OIL CORPORATION 1999 STOCK PLAN
 
1.  Grant of Restricted Stock Units. Pursuant to the terms of Section 6(e) of
the Amended and Restated Frontier Oil Corporation 1999 Stock Plan (the “Plan”),
Frontier Oil Corporation (the “Company”) hereby grants to
________________________ (“Non-Employee Director”) as an “Other Stock-Based
Award” 4,000 Restricted Stock Units (“RSUs”) which shall be (i) credited to the
RSU Account (described in Paragraph 4) and (ii) subject to the terms of the Plan
and this document. RSUs are not actual shares of Common Stock, but instead are
utilized solely for the purpose of measuring the benefits payable under this RSU
Grant. This grant shall be effective as of April 26, 2005 (“RSU Grant”). All
capitalized terms not defined herein shall have the meanings set forth in the
Plan.
 
2.  RSUs Are Issued Under and Are Subject to the Plan and this Document. The RSU
Grant is granted pursuant to and to implement the Plan and is subject to the
provisions of the Plan (which is incorporated herein by reference) and the
provisions of this document. By acceptance of the RSU Grant, Non-Employee
Director agrees to be bound by all of the terms, provisions, conditions and
limitations of the Plan as implemented by the RSU Grant. All capitalized terms
in the RSU Grant have the meanings set forth in the Plan unless otherwise
specifically provided. All references to specified paragraphs pertain to
paragraphs of this RSU Grant unless otherwise provided.
 
3.  Vesting. All RSUs subject to this RSU Grant shall become 100% vested as of
the earlier earliest of (i) April 26, 2008, (ii) Non-Employee Director’s date of
death, (iii) a Change in Control in accordance with Paragraph 8, or (iv)
Non-Employee Director’s “disability” (as defined in Internal Revenue Code
section 409A(a)(2)(C)) (the “Vesting Date”). Should Non-Employee Director be
removed or resign from the Board prior to reaching age 72, all unvested RSUs
shall be immediately forfeited. No unvested RSUs shall be forfeited in the event
that Non-Employee Director resigns from the Board after reaching age 72.
 
4.  Establishment of Accounts. Company shall maintain an appropriate bookkeeping
record (the “RSU Account”) that from time to time will reflect Non-Employee
Director’s name and the number of RSUs credited to Non-Employee Director.
 
5.  Cash Dividends. As of each date that cash dividends are paid with respect to
Common Stock, to the extent that Non-Employee Director has any outstanding RSUs
credited to his RSU Account, Non-Employee Director shall receive cash equal to
the dollar amount of dividends paid per share of Common Stock multiplied by the
number of RSUs credited to Non-Employee Director’s RSU Account as of the payment
date of such dividend; provided, however, if payment of such amounts as of the
dividend payment date would subject Non-Employee Director to excise tax under
section 409A of the Code, payment shall not be made until such time as payment
is made under Paragraph 6 hereunder.
 
6.  Payment of Amounts in the RSU Account. As of the Vesting Date, one share of
Common Stock for each vested RSUs in Non-Employee Director’s RSU Account shall
be transferred to such Non-Employee Director as soon as administratively
feasible, but not later than sixty (60) days following the Vesting Date.
 
7.  Death Prior to Payment. In the event that Non-Employee Director dies, any
transfer of Common Stock due under this document shall be made to the
Non-Employee Director’s estate within sixty (60) days following the Company’s
notification of Non-Employee Director’s death.
 
8.  Change in Control. In the event of a Change in Control all RSUs shall become
100% vested, however payment shall not be made upon a Change in Control unless
such Change of Control also constitutes a change of control event under section
409A of the Code.
 
9.  Unfunded Arrangement, No Voting Rights. Nothing contained herein shall be
deemed to create a trust of any kind or create any fiduciary relationship. This
RSU Grant shall be unfunded. To the extent that Non-Employee Director has a
right to receive Common Stock or payments from Company under the RSU Grant, such
right shall not be greater than the right of any unsecured general creditor of
Company and such right shall be an unsecured claim against the general assets of
Company. Company shall not be required to segregate any assets that may at any
time be represented by cash or rights thereto, nor shall this RSU Grant be
construed as providing for such segregation, nor shall Company, the Board or the
Committee be deemed to be a trustee of any cash or rights thereto to be granted
under this Plan. Any liability or obligation of Company to any Non-Employee
Director with respect to this RSU Grant shall be based solely upon any
contractual obligations that may be created by this RSU Grant, and no such
liability or obligation of Company shall be deemed to be secured by any pledge
or other encumbrance on any property of Company. Until such time as shares of
Common Stock are issued to Non-Employee Director, Non-Employee Director shall
have no voting or other rights of a shareholder with respect to any RSU.
 
10.  Assignability. No right to receive payment hereunder shall be transferable
or assignable by Non-Employee Director except by will or the laws of descent and
distribution or pursuant to a domestic relations order. Any attempted assignment
of any benefit under this RSU Grant in violation of this Paragraph shall be null
and void.
 
11.  Amendment and Termination. No amendment or termination of the RSU Grant
shall be made by the Board or the Committee at any time without the written
consent of Non-Employee Director. No amendment or termination of the Plan will
adversely affect the rights, privileges and option of Non-Employee Director
under the RSU Grant without the written consent of Non-Employee Director except
as the Committee may deem necessary or advisable to prevent adverse tax
consequences to Non-Employee Director under Section 409A of the Code.
 
12.  No Guarantee of Tax Consequences. Neither Company nor any Parent or
Subsidiary nor the Board or Committee makes any commitment or guarantee that any
federal or state tax treatment will apply or be available to any person eligible
for the benefits under the RSU Grant.
 
13.  Severability. In the event that any provision of the RSU Grant shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the RSU Grant,
and the RSU Grant shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.
 
14.  Governing Law. The RSU Grant shall be construed in accordance with the laws
of the State of Wyoming to the extent federal law does not supersede and preempt
Wyoming law.
 
Executed this 26 day of April 2005.
 

   “COMPANY”        FRONTIER OIL CORPORATION        By:    Printed Name: James
R. Gibbs    Title: Chairman of the Board, President & CEO

 
Accepted this ____ day of ______________, 2005.
 

 
 “NON-EMPLOYEE DIRECTOR”
     
 By:
   Printed Name:    Title:

 
 
